ITEMID: 001-106786
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF KALAYLI v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-4
JUDGES: David Thór Björgvinsson;Françoise Tulkens;Giorgio Malinverni;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1963 and lives in Izmir.
5. On 12 December 2003 the Izmir Magistrates’ Court issued an arrest warrant for the applicant on suspicion of assault and attempted murder.
6. On 18 December 2003 the Izmir Public Prosecutor filed a bill of indictment charging the applicant with the offences of assault and attempted murder.
7. On 6 October 2004 the applicant was arrested.
8. On 9 October 2004 the Antalya Magistrates’ Court ordered the applicant’s detention on remand.
9. On 1 December 2005 the Izmir Assize Court sentenced the applicant to six years and two months’ imprisonment.
10. On 21 February 2007 the Izmir Assize Court ordered the applicant’s release pending trial, having considered the time spent under detention on remand.
11. On 6 June 2007 the Court of Cassation upheld the judgment of 1 December 2005.
12. Between 12 October 2004 and 1 December 2005, the Izmir Assize Court examined the applicant’s continued detention at the end of every hearing, either of its own motion or upon the applicant’s requests. On each occasion, the court ordered the applicant’s continued detention, having regard to the state of the evidence, nature of the offence, content of the file and the incomplete collection of evidence.
13. A description of the relevant domestic law and practice prior to the entry into force of the new Code of Criminal Procedure (CCP) (Law no. 5271) on 1 June 2005 may be found in Çobanoğlu and Budak v. Turkey, no. 45977/99, §§ 29-31, 30 January 2007). The current practice under Law no. 5271 is outlined in Şayık and Others v. Turkey (nos. 1966/07, 9965/07, 35245/07, 35250/07, 36561/07, 36591/07 and 40928/07, §§ 13-15, 8 December 2009).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-4
